  Case 8:20-cv-01768-MSS-AEP Document 1 Filed 07/31/20 Page 1 of 4 PageID 1




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE MIDDLE DISTRICT OF FLORIDA
                                   TAMPA DIVISION


Jason Vargas,                                        Case No.:

                   Plaintiff,

       vs.                                           COMPLAINT

Capio Partners, LLC.
a foreign limited liability company,                 JURY TRIAL DEMAND

                Defendant.




                      COMPLAINT AND DEMAND FOR JURY TRIAL

       NOW COMES THE PLAINTIFF, JASON VARGAS, BY AND THROUGH COUNSEL,

Mitchell Fraley, Esq. and for his Complaint against the Defendant, pleads as follows:

                                                I.

                                 NATURE OF THE ACTION

    1. This court has jurisdiction under the Fair Debt Collection Practices Act (“FDCPA”), 15

       U.S.C. §1692k(d) and 28 U.S.C. §§1331,1337.

                                               II.

                                JURISDICTION AND VENUE

    2. This court has jurisdiction under the Fair Debt Collection Practices Act (“FDCPA”), 15

       U.S.C. §1692k.

    3. Venue is proper in the Middle District of Florida as the Defendant Capio Partners LLC

       conducts business in the State of Florida.
Case 8:20-cv-01768-MSS-AEP Document 1 Filed 07/31/20 Page 2 of 4 PageID 2




                                              III.

                                           PARTIES

 4. Plaintiff is a natural person residing in Palm Harbor, Pinellas County, Florida.

 5. The Defendant to this lawsuit is Capio Partners. which is a foreign limited liability

    company that conducts business in the state of Florida.

                                              IV.

                               GENERAL ALLEGATIONS

 6. Defendant is attempting to collect a consumer type debt allegedly owed by Plaintiff to

    Mease Countryside Hospital in the amount of $873.00 (“the alleged Debt”).

 7. Plaintiff disputes the alleged Debt.

 8. On April 10, 2020, Plaintiff obtained his Trans Union credit disclosure and noticed

    Defendant reporting the alleged Debt.

 9. On or about April 15, 2020, Plaintiff sent Defendant a letter disputing the alleged Debt.

 10. On June 16, 2020, Plaintiff obtained his Trans Union credit disclosure and noticed

    Defendant last reported the tradeline reflected by the Alleged Debt to June 2, 2020 and

    failed or refused to flag its trade line as disputed, in violation of the FDCPA.

 11. In the credit reporting industry, data furnishers, such as the Defendant, communicate

    electronically with the credit bureaus.

 12. Defendant had more than ample time to instruct Experian, Equifax, and Trans Union to

    flag its trade line as Disputed.

 13. Defendant’s inaction to have its trade line on Plaintiff’s credit reports flagged as disputed

    was either negligent or willful.
 Case 8:20-cv-01768-MSS-AEP Document 1 Filed 07/31/20 Page 3 of 4 PageID 3




   14. Plaintiff suffered pecuniary and emotional damages as a result of Defendant’s actions.

       His credit report continues to be damaged due to the Defendant’s failure to properly

       report the associated trade line.


          VIOLATION OF THE FAIR DEBT COLLECTION PRACTICES ACT

   15. Plaintiff reincorporates the preceding allegations by reference.

   16. At all relevant times, Defendant, in the ordinary course of its business, regularly engaged

       in the practice of collecting debts on behalf of other individuals or entities.

   17. Plaintiff is a "consumer" for purposes of the FDCPA, and the account at issue in this case

       is a consumer debt.

   18. Defendant is a "debt collector" under the Fair Debt Collection Practices Act ("FDCPA"),

       15 U.S.C. §1692a(6).

   19. Defendant's foregoing acts in attempting to collect this alleged debt violated 15 U.S.C.

       §1692e(8) of the FDCPA by communicating to any person credit information, which is

       known to be false or should be known to be false, including failure to report a disputed

       debt as disputed.

   20. To date, and a direct and proximate cause of the Defendant’s failure to honor its statutory

       obligations under the FDCPA, the Plaintiff has continued to suffer from a degraded credit

       report and credit score.

   21. Plaintiff has suffered economic, emotional, general, and statutory damages as a result of

       these violations of the FDCPA.

       WHEREFORE, PLAINTIFF PRAYS that this court grant him a judgment against

Defendant for actual damages, costs, interest, and attorneys’ fees.
 Case 8:20-cv-01768-MSS-AEP Document 1 Filed 07/31/20 Page 4 of 4 PageID 4




                           DEMAND FOR JUDGMENT RELIEF

   Accordingly, Plaintiff requests that the Court grant him the following relief against the

Defendant:

   a. Actual damages;

   b. Statutory damages;

   c. Statutory costs and attorneys’ fees.




                                       JURY DEMAND

      Plaintiff hereby demands a trial by Jury.


DATED: July 31, 2020

                                                  By: /s/ Mitchell L. Fraley
                                                    Mitchell L. Fraley
                                                    Trial Counsel
                                                    Florida Bar No. 0132888
                                                    Fraley Law LLC
                                                    412 East Madison Street
                                                    Suite 1213
                                                    Tampa, Florida 33602
                                                    Phone: (313) 466-8381
                                                    Email: mitchell@fraleyfirm.com
                                                    Attorney(s) for Plaintiff,
                                                    Jason Vargas
